Case 1:20-cv-23564-MGC Document 94-1 Entered on FLSD Docket 08/13/2021 Page 1 of 33




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                              MIAMI DIVISION


       DAVID WILLIAMS, CAROLL
       ANGLADE, THOMAS MATTHEWS,
       MARITZA ANGELES, and HOWARD
       CLARK, individually, and on
       behalf of other similarly situated individuals,   CASE NO. 1:20-cv-23564-MGC

               Plaintiffs,

       v.

       RECKITT BENCKISER LLC and RB
       HEALTH (US) LLC,

               Defendants.

        SUPPLEMENTAL DECLARATION OF DANIEL K. BRYSON IN SUPPORT OF
         FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND MOTION FOR
                ATTORNEYS’ FEES, EXPENSES, AND SERVICE AWARDS

             I, DANIEL K. BRYSON, hereby declare as follows:
             1.      I am Co-Lead Settlement Class Counsel for Plaintiffs in this action. I make this
   Supplemental Declaration in support of Plaintiffs’ Motion for Final Approval of Class Action
   Settlement, Class Counsel’s Motion for Attorneys’ Fees and Expenses and Service Awards. I
   have actively participated in the conduct of this litigation, have personal knowledge of the
   matters set forth herein, and if called to testify, could and would testify competently thereto.
             2.      My firm, Milberg Coleman Bryson Phillips Grossman, PLLC, 1 along with
   Levin, Papantonio, Thomas, Mitchell, Rafferty & Proctor, P.A., Barbat Mansour Suciu &
   Tomina PLLC, Shub Law Firm LLC, and Bursor & Fisher, P.A. (collectively “Class
   Counsel”) have principally litigated this case.




   1
    The firms Whitfield Bryson LLP, and Greg Coleman Law, PC, recently merged to form
   Milberg Coleman Bryson Phillips Grossman, PLLC.
Case 1:20-cv-23564-MGC Document 94-1 Entered on FLSD Docket 08/13/2021 Page 2 of 33




          3.      In my previous Declaration [DE 69-1] I described Class Counsel’s experience
   in representing consumers in complex class actions, the background of the litigation, and the
   steps leading to the proposed Settlement. I continue to believe that the Class Settlement is, in
   the opinion of the undersigned and the other Class Counsel, fair, reasonable, and adequate,
   and worthy of final approval.
          4.      On July 27, 2021, the Court requested Class Counsel to submit copies of their
   retainers with Plaintiffs, as well as their billing and cost records.
          5.      In this Supplemental Declaration, Class Counsel provides the information
   requested in the July 27 Order, as well as an update for the Court on the amount of claims
   received to date.
          6.      Plaintiffs’ retainer agreements are attached to this Supplemental Declaration as
   Exhibit A.
          7.      During the pendency of this action, a total of five firms worked on this case and
   contributed to the Settlement. I actively exercised due care to avoid excessive, duplicative,
   and unnecessary work by ensuring that necessary tasks were openly discussed and assigned
   to specific attorneys. However, it is important to recognize that the present action had its
   genesis with separate firms representing separate plaintiffs who ultimately worked together in
   what became this consolidated action. This decision to work cooperatively with other firms
   litigating over the same subject matter against the same defendants ultimately led to greater
   efficiencies and avoided unnecessary and duplicative litigation. Indeed, it was chiefly because
   Class Counsel opted to cooperate with one another (rather than engage in drawn-out
   leadership battles) that they were able to efficiently negotiate the nationwide class settlement
   currently before the Court for final approval.
          8.      In order to comply with the Court’s July 27, 2021 Order, I requested each firm
   provide their billing records through August 11, 2021, which were collected from the
   contemporaneous time records that each firm maintains. Upon receipt, I consolidated the
   hours contained in the table below:




                                                    2
Case 1:20-cv-23564-MGC Document 94-1 Entered on FLSD Docket 08/13/2021 Page 3 of 33




                                                                              Paralegal
                       1-3                   8-10        11-19                            Total
    Firm                         4-7 Years                        20+ Years   /     Law
                       Years                 Years       Years                            hours
                                                                              Clerk
    Milberg Coleman
    Bryson Phillips
                          6.4      268.3         -         54.5     680.9       357.9
    Grossman,
    PLLC                                                                                    1368
    Levin,
    Papantonio,
    Thomas,
                           -         -           -         14.6       -           -
    Mitchell,
    Rafferty      &
    Proctor, P.A.                                                                           14.6
    Barbat Mansour
    Suciu & Tomina         -         -           -        126.4       -           -
    PLLC
                                                                                            126.4
    Shub Law Firm
                           -       78.1          -           -      63.75       26.8
    LLC                                                                                    168.65
    Bursor & Fisher,
                          10       88.8          -         26.3     66.3        24.7
    P.A.                                                                                   216.1
    Total hours          16.4      435.2         -        221.8    810.95       409.4     1893.75


           9.     While Plaintiffs are seeking an award of attorneys’ fees based on the monetary
   benefits made available to the class as well as the injunctive relief provided under the
   Settlement, I have also considered the appropriate market rate to use for each attorneys’ rate
   in this case. Defendants advertised and sold the Neuriva Products nationwide; accordingly,
   Plaintiffs sought to represent a nationwide class. When considering the appropriate market
   rate for class action services, especially those that involve nationwide complex class actions,
   I believe the appropriate market to consider is a national market. See Sos v. State Farm Mut.
   Auto. Ins. Co., No. 6:17-CV-890-PGB-LRH, 2021 WL 1186811, at *3 (M.D. Fla. Mar. 19,
   2021) (finding that relevant market rate for class actions should be based on the legal services
   provided, not the locality where the action is pending, and finding that class actions have a
   national market).
           10.     One helpful source of determining reasonable hourly rates is the Laffey Matrix,
   available at www.laffeymatrix.com. While developed to determine market rates for attorneys
   in the Baltimore-D.C. metro area, the Laffey Matrix has been favorably cited to determine
   the hourly rates both in the Southern District of Florida and Middle District of Florida. See
   Figueroa v. Maximum Recovery Sols., Inc., No. 12-60098-CIV, 2012 WL 13134301, at *7 (S.D.
   Fla. Dec. 12, 2012); Sos, 2021 WL 1186811 at *2-4. In addition, other federal courts have



                                                     3
Case 1:20-cv-23564-MGC Document 94-1 Entered on FLSD Docket 08/13/2021 Page 4 of 33




   approved use of the Laffey Matrix in determining a reasonable hourly rate. See Carlotti v. ASUS
   Computer Int'l, No. 18-CV-03369-DMR, 2020 WL 3414653, at *5 (N.D. Cal. June 22, 2020)
   (noting that the Laffey Matrix may fall below reasonable rates in geographic area); Bond v.
   Ferguson Enterprises, Inc., No. 1:09-CV-1662 OWW MJS, 2011 WL 2648879, at *12 (E.D. Cal.
   June 30, 2011) (applying Laffey Matrix).
           11.     After applying the Laffey Matrix rates to the attorneys who worked on the
   present case, I compiled the table below:


                                                                                 Paralegal
                                             8-10
    Firm           1-3 Years   4-7 Years             11-19 Years   20+ Years     /     Law    Total lodestar
                                             Years
                                                                                 Clerk
    Milberg
    Coleman
    Bryson
                   $2,419.20   $124,759.50     -     $41,365.50    $622,342.60   $73,727.40
    Phillips
    Grossman,
    PLLC                                                                                       $864,614.20
    Levin,
    Papantonio,
    Thomas,
    Mitchell,          -            -          -     $11,081.40         -            -
    Rafferty &
    Proctor,
    P.A.                                                                                       $11,081.40
    Barbat
    Mansour
    Suciu     &        -            -          -     $95,937.60         -            -
    Tomina
    PLLC                                                                                       $95,937.60
    Shub Law
                       -       $36,316.50      -            -      $58,267.50    $5,520.80
    Firm LLC
                                                                                               $100,104.80
    Bursor    &
                   $3,780.00   $41,292.00      -     $19,961.70    $60,598.20    $5,088.20
    Fisher, P.A.
                                                                                               $130,720.10
    Total
                   $6,199.20   $202,368.00     -     $168,346.20   $741,208.30   $84,336.40
    lodestar                                                                                  $1,202,458.10


           12.     Class Counsel’s time records include their pre-suit investigation and
   interactions with potential class representatives, researching and interviewing potential
   consulting experts, reviewing and collecting scientific studies and related material,
   researching potential causes of action (including caselaw regarding substantiation of
   supplements), researching and analyzing Defendants’ marketing efforts, drafting complaints,



                                                        4
Case 1:20-cv-23564-MGC Document 94-1 Entered on FLSD Docket 08/13/2021 Page 5 of 33




   writing and filing an opposition to Defendants’ motion to stay or transfer, and preparing to
   respond to Defendants’ Rule 12 motions. Class Counsel also spent considerable time in
   preparing for and participating in settlement negotiations, drafting and negotiating a
   comprehensive settlement agreement, effectuating the settlement through filing for
   preliminary approval, working with the settlement administrator to design and implement an
   effective notice program, and overseeing the claims process. In addition to the work already
   performed, Class Counsel anticipates expending further time and resources in obtaining final
   approval of the settlement (including through any potential appeal), monitoring claim reports,
   and responding to questions from Settlement Class members about their claims. Upon
   request, Class Counsel will provide their detailed time records for in camera review.
          13.     Notwithstanding the above information, I continue to believe that the
   appropriate method of determining attorneys’ fees in the present case is the common fund
   approach, not a lodestar analysis. See Montoya v. PNC Bank, N.A., Civ. No. 1420474, 2016
   WL 1529902, at *16 (S.D. Fla. Apr. 13, 2016) (citing cases within Eleventh Circuit approving
   common fund approach for awarding attorneys’ fees); In re Checking Account Overdraft Litig.,
   830 F. Supp. 2d 1330, 1362 (S.D. Fla. 2011) (“The lodestar approach should not be imposed
   through the back door via a 'cross-check.’”).
          14.     As reflected below, Class Counsel incurred a total of $27,413.68 in expenses
   for which they seek reimbursement in connection with the prosecution of this litigation. These
   expenses were reasonable and necessarily incurred on behalf of the Settlement Class. The
   expenses pertaining to this case are reflected in the books and records of each firm. These
   books and records are an accurate record of Class Counsel’s expenses. A detailed breakdown
   is set forth below:




                                                   5
Case 1:20-cv-23564-MGC Document 94-1 Entered on FLSD Docket 08/13/2021 Page 6 of 33




                     Category                         Expenses
                     Court fees                                       $4,175.00
                     Service fees                                       $247.40
                     Expert fees                                      $8,500.00
                     Mediation expenses                              $12,625.00
                     Conference Calls                                    $11.16
                     Postage / Printing                                  $13.80
                     Research                                         $1,818.26
                     Meals                                               $23.06
                     Total                                           $27,413.68

          15.    Class Counsel has incurred additional expenses in connection with the
   prosecution of this litigation, but have determined in their billing judgment not to seek
   reimbursement for those expenses.
          16.    Class Counsel paid these expenses for this litigation without receiving any
   reimbursement to date. And, likewise, Class Counsel has not received any compensation for
   the work performed to investigate, bring, and prosecute this Action.
          17.    It is important to reiterate that Class Counsel’s requested attorneys’ fees, costs,
   and incentive awards were negotiated only after agreement was reached on relief for the
   Settlement Class so as to ensure that Settlement Class Members’ benefits were not impacted
   by negotiations over attorneys’ fees, costs, and incentive payments. Defendants are obligated
   under the Settlement Agreement to pay these amounts separate and apart from the $8,000,000
   Settlement fund. Settlement Class Members will receive full benefits under the Settlement
   Agreement if the Court approves these amounts irrespective of the Court’s determination on
   attorneys’ fees, expenses, and incentive awards.
          18.    Class Counsel, with the assistance of the Settlement Administrator, has actively
   monitored status of claims filed in the present case. As of August 13, 2021, there have been a
   total of 22,368 claims submitted online and 338 claims mailed to the Settlement Administrator
   for a total of 22,706 claims. It may assist the Court to have a snapshot of the pace of claims
   being submitted by Class Members; in that regard, there have been a total of 5,728 claims that
   have been submitted since August 2, 2021, leaving an average of approximately 477 claims
   per day (5,728 claims / 12 days). Additionally, in my experience having participated and
   overseen numerous class action settlements, there tends to be an uptick in the number of


                                                  6
Case 1:20-cv-23564-MGC Document 94-1 Entered on FLSD Docket 08/13/2021 Page 7 of 33




   claims filed shortly preceding the claims deadline. Here, class members will have forty-five
   (45) days following entry of an order finally approving the Settlement to file a claim.
          19.    I declare under penalty of perjury under the laws of the United States of
   America that the foregoing is true and correct.


          Signed this 13th day of August, 2021.



                                               /s/ Daniel K. Bryson
                                               Daniel K. Bryson
                                               MILBERG COLEMAN BRYSON PHILLIPS
                                               GROSSMAN, PLLC
                                               900 West Morgan Street
                                               Raleigh, NC 27603
                                               (919) 600-5000
                                               dbryson@milberg.com




                                                  7
Case 1:20-cv-23564-MGC Document 94-1 Entered on FLSD Docket 08/13/2021 Page 8 of 33




                   EXHIBIT A
Case 1:20-cv-23564-MGC Document 94-1 Entered on FLSD Docket 08/13/2021 Page 9 of 33




        CLASS REPRESENTATIVE/ATTORNEY REPRESENTATION AGREEMENT

   WHITFIELD BRYSON LLP, GREG COLEMAN LAW PC, and BARBAT, MANSOUR, SUCIU
   & TOMINA PLLC (collectively referred to as "Attorneys") hereby agree to represent Thomas
   Matthews ("Client"), in connection with claims against Schiff Nutrition International, Inc.,
   ("Defendant") and any associated persons or entities that may be asserted on behalf of Client and
   a class of persons similarly situated who have claims against Defendants arising from Client's
   purchase ofNeuriva brain enhancement supplements (the "Litigation").

          1.      Authority to Pursue the Litigation.

           Client authorizes Attorneys to take all steps in this matter deemed by the Attorneys to be
   advisable for the investigation and prosecution of Client's claim(s), which may include hiring
   investigators, expert witnesses, and/or other attorneys, and filing any legal action they deem
   necessary. Client specifically authorizes Attorneys to associate co-counsel if they believe it
   advisable or necessary for the proper handling of Client's claim(s).

          2.      Client's Duties in the Litigation.

           Client agrees to pursue the Litigation individually and on behalf of a class. Client agrees to
   cooperate in the preparation and trial of the Litigation, to provide documents and answer
   interrogatories as necessary, to comply with all reasonable requests made of Attorneys in
   connection with the preparation and presentation of this case, and to appear, upon reasonable
   notice, for depositions and Court appearances. Client further agrees that he/she has read,
   understood, and agrees to the following duties as a class representative in the Litigation:

       a. A class representative represents the interests of all members of his/her class in litigation
          to obtain appropriate relief and/or recover money damages for the class. A class
          representative must adequately and fairly represent the class. This means that a class
          representative always considers the interests of the class just as he/she would consider
          his/her own interests.

      b. A class representative is not required to be particularly sophisticated or knowledgeable
         with respect to the subject of the lawsuit. However, he/she should remain interested in the
         progress of the lawsuit and must make every effort to provide his/her lawyer and the court
         with all relevant facts of which he/she is aware.

      c. A class representative participates actively in the lawsuit, such as by reading the complaint
         and understanding it to the best of his/her ability, cooperating fully in any discovery that
         is permitted of the class representative, such as by testifying at deposition and trial,
         answering written interrogatories, producing documents and by keeping generally aware
         of the status and progress of the lawsuit. His/her lawyer will keep the class representative
         informed of major events during the litigation in order to ensure that all class
         representatives are well informed. The class representative should confer with his/her
         lawyer any time he/she feels it is appropriate to do so.



                                                   1 of5
Case 1:20-cv-23564-MGC Document 94-1 Entered on FLSD Docket 08/13/2021 Page 10 of 33




       d. The class representative is required to vigorously prosecute the litigation. This means that
          the class representative must authorize his/her lawyer to do what is necessary to
          successfully prosecute the case on behalf of the class and to consult with counsel
          concerning the prosecution of the litigation.

        e. The class representative may be responsible for providing appropriate notice to the class,
           depending on whether the legal rules or the judge requires such notice. His/her lawyer
           will undertake this task on the class representative's behalf and be responsible for all costs,
           the reimbursement of which will be contingent on the outcome of the litigation. Notice is
           usually accomplished by mailing a copy of the notification to identifiable class members
           and/or publishing a copy of the notification in newspapers, magazines, or via electronic
           media.

        f.   A class representative recognizes and accepts that any resolution of the lawsuit, such as
             by settlement or dismissal, is subject to court approval, and must be designed in the best
             interests of the class as a whole. His/her lawyer will consult with the class representative
             before recommending a settlement. The class representative will not participate in any
             settlement negotiations without his/her lawyer's consent. The class representative further
             recognizes and accepts that he/she is not promised or entitled to any additional award or
             special treatment beyond that which may be afforded to other class members.

       g. A class representative volunteers to represent many other people with similar claims and
          damages, because he/she believes that it is important that all benefit from the lawsuit
          equally, because he/she believes that a class lawsuit will save time, money and effort, and
          thus will benefit all parties and the court, and because he/she believes that the class action
          is an important tool to assure protection of people or businesses injured in a similar way
          as the class representative.

             3.     Settlement of the Litigation.

            Client understands that the Attorneys may recommend a class action settlement to the Court
    and that this suit may be handled as part of a larger number of cases which may be aggregated for
    settlement and/or trial preparation. Client authorizes the Attorneys to enter into aggregate
    settlement negotiations and to disclose the amount of the proposed settlement values to other
    Clients whose cases are included in the aggregate of cases. With regard to any matters relating to
    settlement, Client will be guided by the views and advice of the Attorneys.

             Client understands and agrees that because this matter is to be brought as a class action,
    Client may not settle or compromise Client's individual claim(s) without regard for the interests
    of the class Client seeks to represent. Client understands that if his/her claim is settled in a class
    action context, Court approval of any such settlement is necessary before any settlement becomes
    final. Also, Client understands the Court may grant final approval to a class action settlement if it
    is fair, reasonable and adequate, even if Client does not approve of the settlement. Client
    understands that in the event he/she disagrees that a settlement is appropriate, Client's counsel in
    a class action context represents both Client and the class, and the Attorneys may have a duty to


                                                    2 of5
Case 1:20-cv-23564-MGC Document 94-1 Entered on FLSD Docket 08/13/2021 Page 11 of 33




    pursue settlement of the action even if Client disagrees. In the event Client disagrees with a class
    action settlement, the Court may grant Client a right to exclude himself/herself from the settlement
    and pursue his/her claim independently. If the Court does not certify the Litigation as a class action,
    the Client will have authority to accept or reject any final settlement amount offered to them
    individually after receiving the advice of the Attorneys.

            4.      Payment of Attorneys' Fees and Expenses.

             Client is not responsible at all for Attorneys' fees and Client agrees that out of any
    settlement, verdict, or judgment, Attorneys have the right to receive Attorneys' fees and expenses.
    If this action is certified and/or settled as a class action, Attorneys' fees will be paid from an award
    of attorneys' fees by the Court, to be paid by the Defendant(s) as allocated by the Court. The fee
    awarded by the Court may include payment for other firms with whom we may work on the matter
    or who may file similar lawsuits. The division of work among these firms and the amount of
    attorneys' fees that might be awarded by the Court cannot be determined at this stage of the
    Litigation.

            In the event that the Litigation is not certified as a class action, Attorneys may continue to
    represent Client on an individual basis. In that scenario, Attorneys will handle the Litigation based
    upon a contingent fee arrangement wherein our collective fee will be 33.33% of any recovery
    obtained in the Litigation, whether it be through settlement or judgment. This arrangement would
    not include any appeal that may be subsequently taken by either party. Although atypical, there
    may be a statutory basis for us to recover attorneys' fees from the defendant( s) on your behalf.
    Should we be successful doing so, our fee shall be the greater of (1) total attorney's fees awarded
    by the Court; or (2) 33.33% of the total recovery (including attorneys' fees). If a "like-kind"
    settlement is reached with any adverse party, whereby actual repairs, or extended warranty
    coverage, replacement materials or products, are made by or at the request of such party or its
    insurer in lieu of a monetary settlement, then Clients agree to pay attorneys the applicable
    percentage under this paragraph of the fair market value of the total cost of design and construction
    of such "like-kind" repairs, demolition costs, replacement or remediation, including general
    conditions and other related costs, as of the date of Client's agreement to such settlement. Such
    fee will be due and owing at the time of any such "like-kind" settlement is reached by the Client,
    whether by written agreement, a settlement on the record in court, or otherwise.

            During the course of this litigation, we will incur expenses for copies, long distance
    telephone calls, legal research, travel, etc. Typically, these costs are paid by the client. However,
    we will advance all costs incurred by our firm(s), such as copies, postage, express delivery charges,
    legal research (e.g., Westlaw, LexisNexis, PACER), travel expenses, etc. We will be reimbursed
    for these costs if, and only if, we ultimately obtain a recovery. However, the client will still be
    responsible for the costs that are not generated by our firm( s), such as the filing fees with the Court,
    costs of the experts, legal process outsourcing companies (i.e., service of process, document
    production, trial exhibits), and deposition costs (including transcripts). In the event of a settlement
    or judgment of this action as a certified Class, the Court may award these costs to Attorneys, and
    require payment of the costs by the Defendant. In the event the Client's claim is settled on an
    individual basis, the advanced costs are deducted from the recovery after the calculation of the
    contingent fee.


                                                     3 of5
Case 1:20-cv-23564-MGC Document 94-1 Entered on FLSD Docket 08/13/2021 Page 12 of 33




               5.          Right to Withdraw.

            The Attorneys reserve the right to withdraw as counsel and terminate this agreement if
    Client does not fulfill his/her obligations under the terms of the Agreement, or if the continued
    prosecution of this litigation is not legally or economically feasible. Client may discharge the
    Attorneys from individual representation of the Client for any reason whatsoever. However, and
    as an exception to the foregoing, during the period prior to the Court's deciding whether to certify
    this Litigation as a class action and following certification of a class action, Client agrees to not
    discharge the Attorneys and enter into settlement discussions with the defendant(s). In the event
    that Client discharges Attorneys, the Attorneys reserve their rights to obtain a reasonable fee for
    the work performed to date in the Litigation.

               6.          Attorneys Do Not Guarantee Success.

            Attorneys do not make any guarantee or assurance regarding the likelihood of success of
    Client's claims.

               7.          Case File Retention.

            The Client's file, and any materials compiled by Attorneys during the course of
    representation in the Litigation will remain the property of the Attorneys' upon conclusion of the
    representation. We will cooperate fully in furnishing a copy of relevant materials from the file to
    any successor attorney that you may retain. Additionally, we will maintain the file on this matter
    for at least six years. Should you wish to obtain any information or materials from the file,
    including personal items furnished to us in the handling of your case (i.e. documents, photographs),
    these will be returned to you by request if the request is made within six years after the conclusion
    of the representation.

               8.          Scope of Agreement.

            This agreement states the entire agreement between the Client and the Attorneys and takes
    the place of any prior oral or written agreements. The terms of this agreement may be changed
    only by a separate written agreement signed and dated by the Client and the Attorneys. If a
    provision of this agreement is, or may be, held by a court to be invalid, void, superseded, or
    unenforceable, the remaining provisions shall nevertheless survive and continue in full force and
    effect without being impaired or invalidated in any way. The section headings herein contained
    are for purposes of identification only and shall not be considered in construing this agreement.

    WE HAVE READ AND UNDERSTAND THIS CONTRACT AND AGREE AS STATED
    ABOVE.

    AGREED TO:
    @ MaJ'-Z;tfattltew,r
    Thomas J Matthews (Jun 12, 2020 11:20 PDT)               Date:   06/12/2020
    By: Thomas J Matthews

                                                     4 of5
Case 1:20-cv-23564-MGC Document 94-1 Entered on FLSD Docket 08/13/2021 Page 13 of 33




    AGREED TO:

    Da~ ~13, 2020 11:25 EDT)                   Date:   06/13/2020
    By: Daniel K. Bryson
    WHITFIELD BRYSON LLP
    900 West Morgan Street
    Raleigh, NC 27603
    (919) 600-5000

    AGREED TO:

    £ ;~ em~           21:23 EDT)              Date:   06/13/2020
    By: Gregory F. Coleman
    GREG COLEMAN LAW PC
    800 S. Gay Street, Suite 1100
    Knoxville, TN 37929
    (865) 24 7-0080

    AGREED TO:
    A)~ s=at, ✓✓✓
                                               Date:   06/15/2020
    By: Nick Suciu III
    BARBAT, MANSOUR, SUCIU & TOMINA PLLC
    6905 Telegraph Rd., Suite 115
    Bloomfield Hills, MI 48301
    nicksuciu@bmslawyers.com
    (313) 303 3472




                                       5 of5
Case 1:20-cv-23564-MGC Document 94-1 Entered on FLSD Docket 08/13/2021 Page 14 of 33




        CLASS REPRESENTATIVE/ATTORNEY REPRESENTATION AGREEMENT

    WHITFIELD BRYSON LLP, GREG COLEMAN LAW PC, and BARBAT, MANSOUR,
    SUCIU & TOMINA PLLC (collectively referred to as "Attorneys") hereby agree to represent
    David Williams ("Client"), in connection with claims against Reckitt Benckiser LLC and RB
    Health (US) LLP ("Defendant") and any associated persons or entities that may be asserted on
    behalf of Client and a class of persons similarly situated who have claims against Defendants
    arising from Client's purchase ofNeuriva brain enhancement supplements (the "Litigation").

           1.      Authority to Pursue the Litigation.

            Client authorizes Attorneys to take all steps in this matter deemed by the Attorneys to be
    advisable for the investigation and prosecution of Client's claim(s), which may include hiring
    investigators, expert witnesses, and/or other attorneys, and filing any legal action they deem
    necessary. Client specifically authorizes Attorneys to associate co-counsel if they believe it
    advisable or necessary for the proper handling of Client's claim(s).

           2.      Client's Duties in the Litigation.

            Client agrees to pursue the Litigation individually and on behalf of a class. Client agrees
    to cooperate in the preparation and trial of the Litigation, to provide documents and answer
    interrogatories as necessary, to comply with all reasonable requests made of Attorneys in
    connection with the preparation and presentation of this case, and to appear, upon reasonable
    notice, for depositions and Court appearances. Client further agrees that he/she has read,
    understood, and agrees to the following duties as a class representative in the Litigation:

       a. A class representative represents the interests of all members of his/her class in litigation
          to obtain appropriate relief and/or recover money damages for the class. A class
          representative must adequately and fairly represent the class. This means that a class
          representative always considers the interests of the class just as he/she would consider
          his/her own interests.

       b. A class representative is not required to be particularly sophisticated or knowledgeable
          with respect to the subject of the lawsuit. However, he/she should remain interested in
          the progress of the lawsuit and must make every effort to provide his/her lawyer and the
          court with all relevant facts of which he/she is aware.

       c. A class representative participates actively in the lawsuit, such as by reading the
          complaint and understanding it to the best of his/her ability, cooperating fully in any
          discovery that is permitted of the class representative, such as by testifying at deposition
          and trial, answering written interrogatories, producing documents and by keeping
          generally aware of the status and progress of the lawsuit. His/her lawyer will keep the
          class representative informed of major events during the litigation in order to ensure that
          all class representatives are well informed. The class representative should confer with
          his/her lawyer any time he/she feels it is appropriate to do so.



                                                  1 of5
Case 1:20-cv-23564-MGC Document 94-1 Entered on FLSD Docket 08/13/2021 Page 15 of 33




        d. The class representative is required to vigorously prosecute the litigation. This means
           that the class representative must authorize his/her lawyer to do what is necessary to
           successfully prosecute the case on behalf of the class and to consult with counsel
           concerning the prosecution of the litigation.

        e. The class representative may be responsible for providing appropriate notice to the
           class, depending on whether the legal rules or the judge requires such notice. His/her
           lawyer will undertake this task on the class representative's behalf and be responsible for
           all costs, the reimbursement of which will be contingent on the outcome of the
           litigation. Notice is usually accomplished by mailing a copy of the notification to
           identifiable class members and/or publishing a copy of the notification in newspapers,
           magazines, or via electronic media.

        f. A class representative recognizes and accepts that any resolution of the lawsuit, such as
           by settlement or dismissal, is subject to court approval, and must be designed in the best
           interests of the class as a whole. His/her lawyer will consult with the class representative
           before recommending a settlement. The class representative will not participate in any
           settlement negotiations without his/her lawyer's consent. The class representative further
           recognizes and accepts that he/she is not promised or entitled to any additional award or
           special treatment beyond that which may be afforded to other class members.

       g. A class representative volunteers to represent many other people with similar claims and
          damages, because he/she believes that it is important that all benefit from the lawsuit
          equally, because he/she believes that a class lawsuit will save time, money and effort,
          and thus will benefit all parties and the court, and because he/she believes that the class
          action is an important tool to assure protection of people or businesses injured in a
          similar way as the class representative.

           3.      Settlement of the Litigation.

            Client understands that the Attorneys may recommend a class action settlement to the
    Court and that this suit may be handled as part of a larger number of cases which may be
    aggregated for settlement and/or trial preparation. Client authorizes the Attorneys to enter into
    aggregate settlement negotiations and to disclose the amount of the proposed settlement values to
    other Clients whose cases are included in the aggregate of cases. With regard to any matters
    relating to settlement, Client will be guided by the views and advice of the Attorneys.

            Client understands and agrees that because this matter is to be brought as a class action,
    Client may not settle or compromise Client's individual claim(s) without regard for the interests
    of the class Client seeks to represent. Client understands that if his/her claim is settled in a class
    action context, Court approval of any such settlement is necessary before any settlement
    becomes final. Also, Client understands the Court may grant final approval to a class action
    settlement if it is fair, reasonable and adequate, even if Client does not approve of the
    settlement. Client understands that in the event he/she disagrees that a settlement is appropriate,
    Client's counsel in a class action context represents both Client and the class, and the Attorneys


                                                   2 of5
Case 1:20-cv-23564-MGC Document 94-1 Entered on FLSD Docket 08/13/2021 Page 16 of 33




    may have a duty to pursue settlement of the action even if Client disagrees. In the event Client
    disagrees with a class action settlement, the Court may grant Client a right to exclude
    himself/herself from the settlement and pursue his/her claim independently. If the Court does not
    certify the Litigation as a class action, the Client will have authority to accept or reject any final
    settlement amount offered to them individually after receiving the advice of the Attorneys.

           4.      Payment of Attorneys' Fees and Expenses.

           Client is not responsible at all for Attorneys' fees and Client agrees that out of any
    settlement, verdict, or judgment, Attorneys have the right to receive Attorneys' fees and
    expenses. If this action is certified and/or settled as a class action, Attorneys' fees will be paid
    from an award of attorneys' fees by the Court, to be paid by the Defendant( s) as allocated by the
    Court. The fee awarded by the Court may include payment for other firms with whom we may
    work on the matter or who may file similar lawsuits. The division of work among these firms and
    the amount of attorneys' fees that might be awarded by the Court cannot be determined at this
    stage of the Litigation.

            In the event that the Litigation is not certified as a class action, Attorneys may continue to
    represent Client on an individual basis. In that scenario, Attorneys will handle the Litigation
    based upon a contingent fee arrangement wherein our collective fee will be 33.33% of any
    recovery obtained in the Litigation, whether it be through settlement or judgment. This
    arrangement would not include any appeal that may be subsequently taken by either party.
    Although atypical, there may be a statutory basis for us to recover attorneys' fees from the
    defendant(s) on your behalf. Should we be successful doing so, our fee shall be the greater of (1)
    total attorney's fees awarded by the Court; or (2) 33.33% of the total recovery (including
    attorneys' fees). If a "like-kind" settlement is reached with any adverse party, whereby actual
    repairs, or extended warranty coverage, replacement materials or products, are made by or at the
    request of such party or its insurer in lieu of a monetary settlement, then Clients agree to pay
    attorneys the applicable percentage under this paragraph of the fair market value of the total cost
    of design and construction of such "like-kind" repairs, demolition costs, replacement or
    remediation, including general conditions and other related costs, as of the date of Client's
    agreement to such settlement. Such fee will be due and owing at the time of any such "like-kind"
    settlement is reached by the Client, whether by written agreement, a settlement on the record in
    court, or otherwise.

             During the course of this litigation, we will incur expenses for copies, long distance
    telephone calls, legal research, travel, etc. Typically, these costs are paid by the client. However,
    we will advance all costs incurred by our firm( s), such as copies, postage, express delivery
    charges, legal research (e.g., Westlaw, LexisNexis, PACER), travel expenses, etc. We will be
    reimbursed for these costs if, and only if, we ultimately obtain a recovery. However, the client
    will still be responsible for the costs that are not generated by our firm(s), such as the filing fees
    with the Court, costs of the experts, legal process outsourcing companies (i.e., service of process,
    document production, trial exhibits), and deposition costs (including transcripts). In the event of
    a settlement or judgment of this action as a certified Class, the Court may award these costs to
    Attorneys, and require payment of the costs by the Defendant. In the event the Client's claim is




                                                   3 of5
Case 1:20-cv-23564-MGC Document 94-1 Entered on FLSD Docket 08/13/2021 Page 17 of 33




    settled on an individual basis, the advanced costs are deducted from the recovery after the
    calculation of the contingent fee.


           5.      Right to Withdraw.

            The Attorneys reserve the right to withdraw as counsel and terminate this agreement if
    Client does not fulfill his/her obligations under the terms of the Agreement, or if the continued
    prosecution of this litigation is not legally or economically feasible. Client may discharge the
    Attorneys from individual representation of the Client for any reason whatsoever. However, and
    as an exception to the foregoing, during the period prior to the Court's deciding whether to
    certify this Litigation as a class action and following certification of a class action, Client agrees
    to not discharge the Attorneys and enter into settlement discussions with the defendant(s). In the
    event that Client discharges Attorneys, the Attorneys reserve their rights to obtain a reasonable
    fee for the work performed to date in the Litigation.

           6.      Attorneys Do Not Guarantee Success.

            Attorneys do not make any guarantee or assurance regarding the likelihood of success of
    Client's claims.

           7.      Case File Retention.

            The Client's file, and any materials compiled by Attorneys during the course of
    representation in the Litigation will remain the property of the Attorneys' upon conclusion of the
    representation. We will cooperate fully in furnishing a copy of relevant materials from the file to
    any successor attorney that you may retain. Additionally, we will maintain the file on this matter
    for at least six years. Should you wish to obtain any information or materials from the file,
    including personal items furnished to us in the handling of your case (i.e. documents,
    photographs), these will be returned to you by request if the request is made within six years
    after the conclusion of the representation.

           8.      Scope of Agreement.

            This agreement states the entire agreement between the Client and the Attorneys and
    takes the place of any prior oral or written agreements. The terms of this agreement may be
    changed only by a separate written agreement signed and dated by the Client and the Attorneys.
    If a provision of this agreement is, or may be, held by a court to be invalid, void, superseded, or
    unenforceable, the remaining provisions shall nevertheless survive and continue in full force and
    effect without being impaired or invalidated in any way. The section headings herein contained
    are for purposes of identification only and shall not be considered in construing this agreement.

    WE HAVE READ AND UNDERSTAND THIS CONTRACT AND AGREE AS STATED
    ABOVE.

    AGREED TO:



                                                   4 of5
Case 1:20-cv-23564-MGC Document 94-1 Entered on FLSD Docket 08/13/2021 Page 18 of 33



    lJavilf hlittia111,r
    David Williams (Jul 10, 2020 14:44 EDT)           Date:   Jul 10, 2020
    By:


    AGREED TO:
                                                           Jull0,2020
    Da~            lO, 202017:43 EDT)                 Date:- - - - - - - - - -
    By: Daniel K. Bryson
    WHITFIELD BRYSON LLP
    900 West Morgan Street
    Raleigh, NC 27603
    (919) 600-5000

    AGREED TO:
                                                           Jull0,2020
    ~             (.ffl! 10, 202017:44 EDT)           Date:- - - - - - - - - -
    By: Gregory F. Coleman
    GREG COLEMAN LAW PC
    800 S. Gay Street, Suite 1100
    Knoxville, TN 37929
    (865) 247-0080

    AGREED TO:
    ,vt.e/4'. s~ c-1c-1c-1                                  Jull0,2020
                                                      Date: _ _ _ _ _ _ _ _ __
    By: Nick Suciu III
    BARBAT, MANSOUR, SUCIU & TOMINA PLLC
    6905 Telegraph Rd., Suite 115
    Bloomfield Hills, MI 48301
    (313) 303 3472




                                              5 of5
Case 1:20-cv-23564-MGC Document 94-1 Entered on FLSD Docket 08/13/2021 Page 19 of 33




          CLASS REPRESENTATIVE/ATTORNEY REPRESENTATION AGREEMENT

     WHITFIELD BRYSON LLP, GREG COLEMAN LAW PC, and BARBAT, MANSOUR,
     SUCIU & TO MINA PLLC (collectively referred to as "Attorneys") hereby agree to represent
     Caroll Anglade ("Client"), in connection with claims against Reckitt Benckiser LLC and RB
     Health (US) LLP ("Defendant") and any associated persons or entities that may be asserted on
     behalf of Client and a class of persons similarly situated who have claims against Defendants
     arising from Client's purchase ofNeuriva brain enhancement supplements (the "Litigation").

            1.      Authority to Pursue the Litigation.

             Client authorizes Attorneys to take all steps in this matter deemed by the Attorneys to be
     advisable for the investigation and prosecution of Client's claim(s), which may include hiring
     investigators, expert witnesses, and/or other attorneys, and filing any legal action they deem
     necessary. Client specifically authorizes Attorneys to associate co-counsel if they believe it
     advisable or necessary for the proper handling of Client's claim(s).

            2.      Client's Duties in the ii(igation.
                                            I

             Client agrees to pursue the Litigation individually and on behalf of a class. Client agrees
     to cooperate in the preparation and trial of the Litigation, to provide documents and answer
     interrogatories as necessary, to comply with all reasonable requests made of Attorneys in
     connection with the preparation and presentation of this case, and to appear, upon reasonable
     notice, for depositions and Comi appearances. Client fmiher agrees that he/she has read,
     understood, and agrees to the following duties as a class representative in the Litigation:

        a. A class representative represents the interests of all members of his/her class in litigation
           to obtain appropriate relief and/or recover money damages for the class. A class
           representative must adequately and fairly represent the class. This means that a class
           representative always considers the interests of the class just as he/she would consider
           his/her own interests.

        b. A class representative is not required to be paiiicularly sophisticated or knowledgeable
           with respect to the subject of the lawsuit. However, he/she should remain interested in
           the progress of the lawsuit and must make every effort to provide his/her lawyer and the
           comi with all relevant facts of which he/she is aware.

        c. A class representative participates actively in the lawsuit, such as by reading the
           complaint and understanding it to the best of his/her ability, cooperating fully in any
           discovery that is permitted of the class representative, such as by testifying at deposition
           and trial, answering written interrogatories, producing documents and by keeping
           generally aware of the status and progress of the lawsuit. His/her lawyer will keep the
           class representative informed of major events during the litigation in order to ensure that
           all class representatives are well info1med. The class representative should confer with
           his/her lawyer any time he/she feels it is appropriate to do so.



                                                   1 of 5
Case 1:20-cv-23564-MGC Document 94-1 Entered on FLSD Docket 08/13/2021 Page 20 of 33




          d. The class representative is required to vigorously prosecute the litigation. This means
             that the class representative must authorize his/her lawyer to do what is necessary to
             successfully prosecute the case on behalf of the class and to consult with counsel
             concerning the prosecution of the litigation.

          e. The class representative may be responsible for providing appropriate notice to the
             class, depending on whether the legal rules or the judge requires such notice. His/her
             lawyer will undertake this task on the class representative's behalf and be responsible for
             all costs, the reimbursement of which will be contingent on the outcome of the
             litigation. Notice is usually accomplished by mailing a copy of the notification to
             identifiable class members and/or publishing a copy of the notification in newspapers,
             magazines, or via electronic media.

         f.   A class representative recognizes and accepts that any resolution of the lawsuit, such as
              by settlement or dismissal, is subject to court approval, and must be designed in the best
              interests of the class as a whole. His/her lawyer will consult with the class representative
              before recommending a settlement. The class representative will not participate in any
              settlement negotiations without his/her lawyer's consent. The class representative fmther
              recognizes and accepts that he/she is not promised or entitled to any additional award or
              special treatment beyond that which may be afforded to other class members.

         g. A class representative volunteers to represent many other people with similar claims and
            damages, because he/she believes that it is impmtant that all benefit from the lawsuit
            equally, because he/she believes that a class lawsuit will save time, money and effmt,
            and thus will benefit all paities and the comt, and because he/she believes that the class
            action is an important tool to assure protection of people or businesses injured in a
            similar way as the class representative.

              3.     Settlement of the Litigation.

              Client understands that the Attorneys may recommend a class action settlement to the
      Court and that this suit may be handled as pait of a larger number of cases which may be
      aggregated for settlement and/or trial preparation. Client authorizes the Attorneys to enter into
      aggregate settlement negotiations and to disclose the amount of the proposed settlement values to
      other Clients whose cases are included in the aggregate of cases. With regard to any matters
      relating to settlement, Client will be guided by the views and advice of the Attorneys.

              Client understands and agrees that because this matter is to be brought as a class action,
      Client may not settle or compromise Client's individual claim(s) without regard for the interests
      of the class Client seeks to represent. Client understands that if his/her claim is settled in a class
      action context, Comt approval of any such settlement is necessary before any settlement
      becomes final. Also, Client understands the Court may grant final approval to a class action
      settlement if it is fair, reasonable and adequate, even if Client does not approve of the
      settlement. Client understands that in the event he/she disagrees that a settlement is appropriate,
      Client's counsel in a class action context represents both Client and the class, and the Attorneys


                                                     2 of 5
Case 1:20-cv-23564-MGC Document 94-1 Entered on FLSD Docket 08/13/2021 Page 21 of 33




     may have a duty to pursue settlement of the action even if Client disagrees. In the event Client
     disagrees with a class action settlement, the Court may grant Client a right to exclude
     himself/herself from the settlement and pursue his/her claim independently. If the Court does not
     certify the Litigation as a class action, the Client will have authority to accept or reject any final
     settlement amount offered to them individually after receiving the advice of the Attorneys.

             4.     Payment of Attorneys' Fees and Expenses.

            Client is not responsible at all for Attorneys' fees and Client agrees that out of any
     settlement, verdict, or judgment, Attorneys have the right to receive Attorneys' fees and
     expenses. If this action is certified and/or settled as a class action, Attorneys' fees will be paid
     from an award of attorneys' fees by the Court, to be paid by the Defendant(s) as allocated by the
     Court. The fee awarded by the Court may include payment for other firms with whom we may
     work on the matter or who may file similar lawsuits. The division of work among these films and
     the amount of attorneys' fees that might be awarded by the Court cannot be determined at this
     stage of the Litigation.

             In the event that the Litigation is not ce1tified as a class actioni Attorneys may continue to
     represent Client on an individual basis. In that scenario, Attorneys will handle the Litigation
     based upon a contingent fee arrangement wherein our collective fee will be 33.33% of any
     recovery obtained in the Litigation, whether it be through settlement or judgment. This
     arrangement would not include any appeal that may be subsequently taken by either patty.
     Although atypical, there may be a statutory basis for us to recover attorneys' fees from the
     defendant(s) on your behalf. Should we be successful doing so, our fee shall be the greater of (1)
     total attorney's fees awarded by the Comt; or (2) 33.33% of the total recovery (including
     attorneys' fees). If a "like-kind" settlement is reached with any adverse party, whereby actual
     repairs, or extended warranty coverage, replacement materials or products, are made by or at the
     request of such patty or its insurer in lieu of a monetary settlement, then Clients agree to pay
     attorneys the applicable percentage under this paragraph of the fair market value of the total cost
     of design and construction of such "like-kind" repairs, demolition costs, replacement or
     remediation, including general conditions and other related costs, as of the date of Client's
     agreement to such settlement. Such fee will be due and owing at the time of any such "like-kind"
     settlement is reached by the Client, whether by written agreement, a settlement on the record in
     court, or otherwise.

              During the course of this litigation, we will incur expenses for copies, long distance
     telephone calls, legal research, travel, etc. Typically, these costs are paid by the client. However,
     we will advance all costs incurred by our firm(s), such as copies, postage, express delivery
     charges, legal research (e.g., Westlaw, LexisNexis, PACER), travel expenses, etc. We will be
     reimbursed for these costs if, and only if, we ultimately obtain a recovery. However, the client
     will still be responsible for the costs that are not generated by our firm(s), such as the filing fees
     with the Comt, costs of the experts, legal process outsourcing companies (i.e., service of process,
     document production, trial exhibits), and deposition costs (including transcripts). In the event of
     a settlement or judgment of this action as a ce1tified Class, the Court may award these costs to
     Attorneys, and require payment of the costs by the Defendant. In the event the Client's claim is




                                                    3 of 5
Case 1:20-cv-23564-MGC Document 94-1 Entered on FLSD Docket 08/13/2021 Page 22 of 33




      settled on an individual basis, the advanced costs are deducted from the recovery after the
      calculation of the contingent fee.


             5.      Right to Withdraw.

               The Attorneys reserve the right to withdraw as counsel and terminate this agreement if
      Client does not fulfill his/her obligations under the terms of the Agreement, or if the continued
      prosecution of this litigation is not legally or economically feasible. Client may discharge the
      Attorneys from individual representation of the Client for any reason whatsoever. However, and
      as an exception to the foregoing, during the period prior to the Court's deciding whether to
      certify this Litigation as a class action and following certification of a class action, Client agrees
      to not discharge the Attorneys and enter into settlement discussions with the defendant(s). In the
      event that Client discharges Attorneys, the Attorneys reserve their rights to obtain a reasonable
      fee for the work performed to date in the Litigation.

             6.      Attorneys Do Not Guarantee Success.

              Attorneys do not make any guarantee or assurance regarding the likelihood of success of
      Client's claims.

             7.      Case File Retention.

              The Client's file, and any materials compiled by Attorneys during the course of
      representation in the Litigation will remain the property of the Attorneys' upon conclusion of the
      representation. We will cooperate fully in furnishing a copy of relevant materials from the file to
      any successor attorney that you may retain. Additionally, we will maintain the file on this matter
      for at least six years. Should you wish to obtain any information or materials from the file,
      including personal items furnished to us in the handling of your case (i.e. documents,
      photographs), these will be returned to you by request if the request is made within six years
      after the conclusion of the representation.

             8.      Scope of Agreement.

              This agreement states the entire agreement between the Client and the Attorneys and
      takes the place of any prior oral or written agreements. The terms of this agreement may be
      changed only by a separate written agreement signed and dated by the Client and the Attorneys.
      If a provision of this agreement is, or may be, held by a court to be invalid, void, superseded, or
      unenforceable, the remaining provisions shall nevertheless survive and continue in full force and
      effect without being impaired or invalidated in any way. The section headings herein contained
      are for purposes of identification only and shall not be considered in construing this agreement.

      WE HAVE READ AND UNDERSTAND THIS CONTRACT AND AGREE AS STATED
      ABOVE.

      AGREED TO:



                                                     4 of5
Case 1:20-cv-23564-MGC Document 94-1 Entered on FLSD Docket 08/13/2021 Page 23 of 33




                                                      Jul16,2020
                                                Date: - - - - - - - - - -
      By:


      AGREED TO:

      D
      alk::(~         EDT)

     By: Daniel K. Bryson
                                                      Jul16,2020
                                                Date: - - - - - - -
                                                                      ---
     WHITFIELD BRYSON LLP
     900 West Morgan Street
     Raleigh, NC 27603
     (919) 600-5000




                                                Date:- - - - - - -
                                                                      ---
     GREG COLEMAN LAW PC
     800 S. Gay Street, Suite 1100
     Knoxville, TN 37929
     (865) 247-0080

     AGREED TO:

      A)td, Sucat-      c4c4c4                      July 16, 2020
                                                Date: _ _ _ _ _ _ _ _ __
     By: Nick Suciu III
     BARBAT, MANSOUR, SUCIU & TOMINA PLLC
     6905 Telegraph Rd., Suite 115
     Bloomfield Hills, MI 48301
     (313) 303 34 72




                                       5 of 5
DocuSign Envelope ID: 982C050B-F070-4D5B-8FAC-F6A750100A9D
      Case 1:20-cv-23564-MGC Document 94-1 Entered on FLSD Docket 08/13/2021 Page 24 of 33




                                                i6JsHUBLAW
                                             Senders E-mail: jshub@shublawyers.com


                                                             August 17, 2020


                                                  Privileged and Confidential



            Via E-mail

            Ms. Maritza Angeles

            Dear Ms. Angeles:

            This is a class action retention agreement (the "Agreement") between Ms. Maritza Angeles
            (hereafter referred to as "Client") and Shub Law Firm LLC (hereafter referred to as "Law
            Firm"), whereby if Law Firm files a Class Action lawsuit on Client's behalf, Client agrees to
            serve as a class representative pursuant to the terms set forth hereinafter. Unless a different
            Agreement is made in writing, this Agreement alone shall govern Law Firm's and Client's
            respective rights and responsibilities.

                     1.      Scope of Services:

                             (a)      This Engagement

                   Client has agreed to retain the services of Law Firm in connection with the prosecution of
            class claims for damages against Reckitt Benckiser LLC and RB Health (US) LLC
            ("Defendant"), and perhaps others arising out of Client's and similarly situated individuals' (the
            proposed "Class") purchase Neuriva Original and Neuriva Plus supplements. Law Firm will
            perform the following legal services, if necessary or appropriate, with respect to the claims
            described above:

                 •   investigation of claim(s);

                 •   determining responsible parties;

                 •   preparing and filing a lawsuit;

                 •   settlement procedures and negotiations;

                 •   prosecution of claim(s) by arbitration or legal action until settlement, award, or judgment
DocuSign Envelope ID: 982C050B-F070-4D5B-8FAC-F6A750100A9D
      Case 1:20-cv-23564-MGC Document 94-1 Entered on FLSD Docket 08/13/2021 Page 25 of 33
            Shub Law Firm LLC                                Continuation Sheet No. 2                     Ms. Maritza Angeles
                                                                                                              August 17, 2020



                     is obtained, or dismissal occurs; 1 and

                 •   if judgment is obtained in Client's and the Class' favor, opposing an opposing party's
                     motion for new trial (if any).

                              (b)      Law Firm is authorized to enter into negotiations regarding possible
                                       settlement, but will not settle or compromise this matter without the
                                       express consent of Client.

                              (c)      Services Not Included in This Engagement

                    This Agreement encompasses only services required in connection with a class action
            setting. Additional services that may be necessary or appropriate subsequent to, or in lieu of, a
            litigated class action trial court setting are not included within the scope of this Agreement. For
            example, such additional services may be required:

                 •   if the judgment obtained is not in Client's or the Class' favor, or the amount thereof is
                     unsatisfactory to Client;

                 •   if a retrial is ordered after a motion for new trial or mistrial, or after reversal of the
                     judgment on appeal;

                 •   in judgment enforcement proceedings;

                 •   in the event Client's or the Class' claims are judicially dismissed by dispositive motion or
                     for any other reason; or

                 •   in the event that the Class is not certified or is decertified, or the Client is not selected as
                     the Lead Plaintiff and the Client chooses to pursue an individual claim by opting out or
                     otherwise.

                   If additional legal services are necessary in connection with Client's and the Class'
            claim(s), and Client requests Law Firm to perform such services, such additional services will
            only be performed pursuant to a separate written agreement between Client and Law Firm setting
            out such additional services and the additional fees payable in connection therewith. In the
            absence of such an agreement, and subject to Law Firm's lien as set forth in Section 10 below,
            Client will have the right to engage other counsel to perform such additional services. Client
            understands that Law Firm is under no obligation to provide such additional services.

                              (d)      Investment Advice Not Covered Under This Engagement




            1 As set forth in paragraph 1(c) below, excluded from this Agreement is any appeal of any judicial dismissal of

            Client's and the Class' claims; it being understood that Law Firm shall have no obligation to pursue any such appeal
            on behalf of Client or the Class. In the event that Client and Law Firm shall mutually agree upon the pursuit of such
            an appeal, all rights and obligations between them shall be governed exclusively by separate written agreement.




            {00201120}
DocuSign Envelope ID: 982C050B-F070-4D5B-8FAC-F6A750100A9D
      Case 1:20-cv-23564-MGC Document 94-1 Entered on FLSD Docket 08/13/2021 Page 26 of 33
            Shub Law Firm LLC                                Continuation Sheet No. 3         Ms. Maritza Angeles
                                                                                                  August 17, 2020



                    This Agreement does not cover any legal advice or other counseling with respect to the
            investment or other application of any monetary recovery, whether by way of settlement or
            judgment following a trial. Client understands that Law Firm will provide no such advice or
            services.

                             (e) No Guarantee as to Result

                  Client acknowledges that Law Firm has made no guarantees as to the outcome or the
            amounts recoverable in connection with Client's claim(s).

                             (f) Client will not be responsible for any costs, expenses, disbursements or fees
                                 unless client withdraws without legal cause.

                     2.      Your Participation in the Class Action:

                    This will confirm that if Law Firm files a Class Action lawsuit on Client's behalf, Client
            agrees to serve as a representative of a class or classes of plaintiffs in a class action to be brought
            against Defendant(s). By agreeing to serve as a class representative, Client understands that
            Client has obligations to the class of plaintiffs Client purports to represent. By signing the letter
            in the place provided below, Client represents that Client understands that if the Court permits
            this action to proceed as a class action, Law Firm will not be able to put Client's interests ahead
            of those of other class members. Law Firm will have to respect equally the interests of all class
            members.

                    Client further understands that Law Firm may seek Court approval to appoint Client,
            possibly in conjunction with others, as class representative(s) in the action which Law Firm
            proposes to file on Client's behalf, or in connection with subsequently filed actions. By signing
            this letter in the place provided below, Client agrees to serve as a class representative if so
            appointed by the Court. Client further understands that Law Firm may determine that it is in the
            best interest of the class as a whole that others - either alone, together with Client, or possibly
            in conjunction with others who may make similar requests - serve as the class representative(s)
            in the class action or in other related actions that may be commenced. Law Firm, in consultation
            with Client, shall make all determinations concerning the combination of Client's claims with
            other named plaintiffs for the purpose of the selection of a class representative(s).

                     3.      Law Firm's Right to Withdraw After Investigation:

                    It is agreed that Law Firm is prosecuting Client's claim(s) subject to its investigation of
            the facts and that if Law Firm determines in its sole judgment that Client's claim(s) are being
            presented for any improper purpose; are not warranted by existing law or by a nonfrivolous
            argument for the extension, modification, or reversal of existing law or the establishment of new
            law, do not have or are not likely to have evidentiary support, Law Firm should cease
            representation, or it is not feasible to prosecute Client's claim(s), Law Firm is permitted to cease
            all work on the Client's claim(s) and is authorized to discontinue the prosecution of such
            claim(s), upon written notice to Client at Client's last known address by regular mail. Law
            Firm's right to withdraw will be subject to the ethical restrictions imposed upon Law Firm by the




            {00201120}
DocuSign Envelope ID: 982C050B-F070-4D5B-8FAC-F6A750100A9D
      Case 1:20-cv-23564-MGC Document 94-1 Entered on FLSD Docket 08/13/2021 Page 27 of 33
            Shub Law Firm LLC                                Continuation Sheet No. 4      Ms. Maritza Angeles
                                                                                               August 17, 2020



            applicable Code of Professional Responsibility. In the event of such withdrawal by Law Firm,
            Law Firm shall promptly return Client's file to Client and Client shall not be obligated to pay
            any Law Firm fee. Law Firm and Client agree that upon such withdrawal, Law Firm shall cease
            to be Client's counsel, and Client will have the right to seek new counsel, subject to Law Firm's
            lien as per Section 11. The aforesaid right to withdraw is in addition to the Law Firm's rights to
            withdraw as set forth in Paragraph 7(c) below.

                     4.      Contingency Fee to Law Firm:

                           (a)    Pursuant to this retainer, Law Firm agrees to represent you and other class
            members in this litigation on a fully contingent basis. Law Firm will advance all costs and
            expenses that it deems necessary to prosecute the case. If the lawsuit generates a fund for the
            class, Law Firm will seek its fees as well as its costs and expenses exclusively by application to
            the Court.

                    All attorneys' fees are fully contingent - Law Firm and the other lawyers will only
            recover fees if we settle or win. In the event there is no recovery, Law Firm and Client shall
            receive nothing and Client will pay nothing. If there is a class-wide settlement, Law Firm and
            any co-counsel will seek to either: (1) be paid by an award of fees from the Court, to be paid by
            Defendant and not out of any award to the class members or (2) to be paid by an award of fees
            from the Court that is taken out of "common fund" that results from the settlement. In either
            scenario, Client is not responsible at all for Law Firm's fees and Client agrees that out of any
            settlement, verdict or judgment, Law Firm has the right to receive Law Firm's fees and costs. In
            the event of a class settlement, Law Firm and co-counsel may seek to obtain fees based on the
            number of hours the lawyers worked on the case, multiplied by our hourly rates at the time the
            fee award is approved (the "lodestar approach"), or based on a percentage of the value of the
            settlement (the "percentage of recovery method"), or a combination of both. Currently, Law
            Firm's maximum hourly rate is $795.00, but such rates may change over time. In approving any
            such award under the lodestar approach, the Court may also decide to use other rates that it
            deems appropriate. Once the Court decides on hourly rates, Law Firm may apply for application
            of a "multiplier" of the lodestar. This means that the Court could increase Law Firm's hourly
            rates by a number that takes into account such things as the quality of the legal work we
            performed, the complexity of the issues involved, the risk of recovering nothing, the benefits
            conferred by the outcome of the litigation, and awards in similar cases. Multipliers can range
            from less than one to four, or even higher, although one and a half to two is far more common.
            Alternatively, the Court could decide to apply a negative multiplier, which, in essence, means
            that the award would be less than Law Firm's hourly rates. By signing this Agreement, Client
            agrees that if attorney fees are awarded pursuant to this hourly rate lodestar approach, they
            belong to Law Firm and the other lawyers.

                   The percentage of recovery method bases the size of the fee award on a percentage of the
            recovery sufficient to provide Law Firm with a reasonable fee. The percentage of recovery
            method is typical in "common fund" cases, where a settlement or award creates a large pool of
            money for distribution to the class. Courts apportion the fund between the class and counsel so as
            to reward counsel for its success. Benchmarks to a reasonable fee under this method may range
            anywhere from 25%-40%. By signing this Agreement, Client agrees that if attorney fees are




            {00201120}
DocuSign Envelope ID: 982C050B-F070-4D5B-8FAC-F6A750100A9D
      Case 1:20-cv-23564-MGC Document 94-1 Entered on FLSD Docket 08/13/2021 Page 28 of 33
            Shub Law Firm LLC                                Continuation Sheet No. 5       Ms. Maritza Angeles
                                                                                                August 17, 2020



            awarded pursuant to this percentage of recovery approach, they belong to Law Firm and the
            other lawyers.

                            (b)    Form of recovery as affecting contingency fee: If the recovery consists of
            payments to be made over a period of time, or other property not entirely cash or cash-
            equivalent, the contingency fee shall be based on the present cash value of the recovery as
            determined by generally-recognized accounting standards. The contingency fee shall be paid out
            of the first funds or property received by Client and/or Class. Client understands that, because
            Law Firm's fee shall be paid out of the first funds or property received, Client's receipt of
            Client's portion of any recovery may be delayed.

                           (c)      Sanctions awards not part of recovery: Monetary sanctions awarded to
            Law Firm during the course of this litigation shall not be considered part of Client's recovery in
            this action. Such sanctions shall be deemed compensation to counsel for extraordinary time and
            effort expended as a result of an opposing party's bad faith conduct or failure to comply with
            discovery demands, court orders or similar obligations. But if the sanctions award includes a cost
            item (such as the filing fee for making a motion), the amount thereof shall be credited to Client's
            costs account when received by Law Firm.

                           (d)     Discharge of Law Firm: If Law Firm is discharged, Law Firm will
            receive, at the election of Law Firm, either (1) the reasonable and fair value of the services
            provided by Law Firm prior to such discharge, as determined by the Court, provided that Client
            acknowledges that in connection with the determination of the fair and reasonable value of such
            services, the Law Firm's current normal hourly billing rates range from $295.00 to $795.00 for
            attorneys and $150.00 to $450.00 for legal assistants and support staff, and Client agrees that
            such rates are fair and reasonable; or (2) a proportional share of the contingency fee portion of
            the ultimate recovery by the Client, such proportional share to be determined by comparing the
            amount or value of work done by Law Firm to the amount or value of work performed by other
            counsel, or as otherwise determined by the Court. If no election is made by the Law Firm at the
            time of discharge, Law Firm shall be presumed to have elected option (2). In no event shall
            Client have any personal responsibility to pay Law Firm's fees.

                     5.      Litigation Costs and Expenses:

                   Law Firm is authorized to incur reasonable costs and expenses in performing legal
            services under this Agreement.

                           (a)       Advancement of costs: Law Firm shall advance such costs and expenses
            on Client's behalf.

                            (b)    Particular costs and expenses: The costs and expenses necessary in this
            case may include any or all of the following items: court filing fees; process serving fees; witness
            fees; private investigator fees; photographer/graphic artist fees; fees to experts for consultation
            and/or appearance at deposition or trial; mail, messenger and other delivery charges; parking and
            other local travel; transportation, meals, lodging and all other costs of necessary out-of-town
            travel; long distance telephone charges; photocopying, imaging, and faxing charges; and




            {00201120}
DocuSign Envelope ID: 982C050B-F070-4D5B-8FAC-F6A750100A9D
      Case 1:20-cv-23564-MGC Document 94-1 Entered on FLSD Docket 08/13/2021 Page 29 of 33
            Shub Law Firm LLC                                Continuation Sheet No. 6      Ms. Maritza Angeles
                                                                                               August 17, 2020



            computerized legal research charges. This list is not exclusive. In addition to the foregoing
            expenses, other charges may be incurred in connection with the performance of the services
            described herein by Law Firm. Law Firm, with the approval of Client, may employ such
            technical experts or investigators who, in its opinion, are necessary to investigate the facts
            surrounding Client's case or claim. All such experts shall report exclusively to Law Firm. It is
            agreed that Law Firm may decline, in its sole discretion, to advance such costs and
            disbursements for expert testimony, investigation or other services.

                     6.      Assignment of Firm Personnel and Associate Counsel:

                            (a)    Law Firm will designate a Contact Person(s) who shall be primarily
            responsible for the supervision of Client's matter, but Client is engaging Law Firm, not any
            attorney individually. As and when necessary, Law Firm will draw upon the talent and expertise
            of other partners and associates within the firm and use paralegal and other staff to handle
            ministerial tasks.

                    Client understands that Law Firm may associate with counsel from other firms in
            connection with the prosecution of Client's claim. Client agrees that the Law Firm may petition
            the court for a fee award that will take into consideration the work performed by associate
            counsel, which fees shall be divided between Law Firm and associate counsel in compliance
            with the applicable provisions of the Code of Professional Responsibility. Client will pay no
            more in fees with the inclusion of associate counsel than Client would pay pursuant to this
            agreement if Law Firm solely represented Client. Client agrees that Law Firm will not be
            financially responsible for any deliberate, willful and/or intentional misconduct of associate
            counsel, associate attorneys, and/or associate counsel employees, and in no event will Law Firm
            and/or Law Firm's employees be financially responsible for any punitive damages arising out of
            the conduct of associate counsel, associate counsel attorneys, and/or associate counsel
            employees, and/or anyone acting on the behalf of associate counsel.

                     7.      Duties and Conduct:

                             (a)     Law Firm's Duties

                                   (i)     It shall be Law Firm's duty to represent Client diligently in the
            course of its representation of Client in this matter.

                                  (ii)   Law Firm will keep Client informed of material developments in
            the matter and consult with Client when appropriate. In the event that Client needs to reach Law
            Firm and the person sought is unavailable, Client should leave a message for the person
            concerned disclosing the nature and urgency of the call.

                             (b)      Client's Duties

                          In order for Law Firm to effectively advocate Client's interests, it is important for
            Client to understand, and Client agrees that Client has an affirmative duty to assist and to
            cooperate with Law Firm as fully as possible during this engagement. Law Firm will rely on the




            {00201120}
DocuSign Envelope ID: 982C050B-F070-4D5B-8FAC-F6A750100A9D
      Case 1:20-cv-23564-MGC Document 94-1 Entered on FLSD Docket 08/13/2021 Page 30 of 33
            Shub Law Firm LLC                                Continuation Sheet No. 7           Ms. Maritza Angeles
                                                                                                    August 17, 2020



            completeness and accuracy of the information given to it by Client when performing services
            under this Agreement. In addition, Client will:

                 •   Promptly furnish Law Firm with information relative to the case history and financial and
                     other aspects of the case, as well as other documents in Client's possession or control
                     when required;

                 •   Be fully candid and truthful regarding all information and documents provided to Law
                     Firm;

                 •   Be available to work with Law Firm in preparation for depositions and court appearance
                     and to discuss issues as they arise throughout this matter;

                 •   Promptly notify Law Firm in the event of any communication with Defendant(s),
                     including any proposed settlement or offer to compromise; and

                 •   Not sign documents without prior review by Law Firm.

                     Lastly, because this matter is to be brought as a class action, Client understands and
            agrees that Client may not settle or compromise Client's individual claim(s) without regard for
            the interests of the class Client seeks to represent. Client understands that from the very first
            proceeds, if any, coming into Law Firm's possession by way of class or individual settlement or
            judgment, Client authorizes Law Firm to deduct their own fees and to deduct all costs of
            litigation as enumerated above, and to pay the balance of the proceeds attributable to Client's
            individual case to Client. In the event that circumstances demonstrate that the Lawsuit is
            unlikely to be certified as a class action and Client and Law Firm decide to proceed with the
            Lawsuit on an individual basis, Client understands that Law Firm has the right to receive, after
            reimbursement of our costs, the greater of our lodestar or fifty percent (50%) of any settlement, verdict
            or judgment.


                             (c)     Law Firm's Right to Withdraw

                           In addition to Law Firm's right to withdraw as set forth in paragraph 3 above,
            Law Firm reserves the right to withdraw from the engagement and from the representation of
            Client, subject to the ethical restrictions imposed upon Law Firm by the applicable Code of
            Professional Responsibility, if Client fails to cooperate, including but not limited to failure to
            perform Client's duties as described above, if Client misrepresents material facts, if Client fails
            to follow the advice of Law Firm (other than with respect to settlement, which is solely for the
            Client to decide), or if Client requests Law Firm to take any position or action that in Law Firm's
            good faith opinion requires or permits our withdrawal because of professional duties imposed
            upon us by the applicable Code of Professional Responsibility. If Law Firm seeks to terminate
            this engagement for any reason, written notice will be given to Client.

                     8.      Retention of File:




            {00201120}
DocuSign Envelope ID: 982C050B-F070-4D5B-8FAC-F6A750100A9D
      Case 1:20-cv-23564-MGC Document 94-1 Entered on FLSD Docket 08/13/2021 Page 31 of 33
            Shub Law Firm LLC                                Continuation Sheet No. 8        Ms. Maritza Angeles
                                                                                                 August 17, 2020



                    Client understands that Law Firm will not retain the Client's file indefinitely. After the
            disposition of the case, Law Firm will only retain the Client's file for a period of seven (7) years.
            After the seven-year period, the entire file may be discarded, and Law Firm will not retain a copy
            of any portion of the file. Consequently, it is Client's responsibility to seek the return of all
            original documents, as well as any other portion of the file that Client wishes to retain,
            immediately after the case is completed. Any delay in such request beyond that seven-year
            retention period may result in the destruction of the Client's file.

                     9.      Discharge by Client:

                    Subject to Law Firm's rights to a fee set forth in Section 4 above, and to assert a lien, as
            set forth in Section 10 below, Client shall have the right to discharge Law Firm at any time and
            for any reason upon written notice to Law Firm. If Client discharges Law Firm, Client
            understands that in consideration for the services Law Firm shall have provided up to the time of
            such discharge Law Firm will be entitled to be reimbursed for all costs and disbursements
            advanced by Law Firm on behalf of Client with respect to Client's claim(s) immediately
            following such discharge, and to be paid a fee in accordance with Section 4(d).

                     10.     Law Firm's Lien:

                   To secure payment to Law Firm of all sums due under this Agreement for legal services
            rendered and/or costs advanced, Client hereby grants Law Firm a lien to the extent permitted by
            law on Client's claim(s) and any cause of action or lawsuit filed thereon, and on any recovery
            Client may obtain, whether by settlement, judgment, compromise or otherwise.

                     11.     Arbitration of Disputes:

                    Any controversy or claim arising out of or relating to this engagement letter, or the
            breach thereof, shall be settled by arbitration pursuant to the Federal Arbitration Act, 9 U.S.C. §
            1 et seq., in the County of New York administered by JAMS in accordance with its applicable
            rules, and judgment upon the award rendered by the arbitrator may be entered in any court
            having jurisdiction thereof. In any arbitration hereunder, to the extent permitted by the rules
            governing such arbitration, the arbitrators shall have the power, but not the obligation, to award
            all costs and fees to the prevailing party, including, without limitation, Law Firm's fees and
            arbitrators' fees.


            BY SIGNING THIS AGREEMENT, CLIENT ACKNOWLEDGES THAT CLIENT IS
            AGREEING TO HAVE ANY ISSUE OF ARISING OUT OF OR RELATING TO THIS
            ENGAGEMENT LETTER DECIDED BY BINDING NEUTRAL ARBITRATION, AND
            THAT BY AGREEING TO ARBITRATION CLIENT IS GIVING UP VARIOUS RIGHTS
            CLIENT OTHERWISE MIGHT HAVE IN A LEGAL ACTION, INCLUDING THE RIGHT
            TO A JURY TRIAL AND THE RIGHT TO APPEAL.




            {00201120}
DocuSign Envelope ID: 982C050B-F070-4D5B-8FAC-F6A750100A9D
      Case 1:20-cv-23564-MGC Document 94-1 Entered on FLSD Docket 08/13/2021 Page 32 of 33
            Shub Law Firm LLC                                Continuation Sheet No. g                      Ms. Maritza Angeles
                                                                                                               August 17, 2020



                     12.     Construction:

                    In case any provision contained in this Agreement shall for any reason be held to be
            invalid, illegal, and/or unenforceable in any respect, such invalidity, illegality and/or
            unenforceability shall not affect the validity and/or enforceability of any other provision or
            portion thereof, and this Agreement shall be construed as if such invalid, illegal and/or
            unenforceable provision or portion thereof was never contained herein.

                     13.     Binding Agreement; Client' s Acknowledgment of Terms:

                    This Agreement represents the entire agreement between Client and Law Firm. No
            change or waiver of any of the provisions of this Agreement shall be binding on Client or on
            Law Firm unless the change is in writing and signed by both Client and Law Firm. By signing
            below, Client acknowledges that this Agreement has been carefully read and reviewed and its
            contents understood, and that Client agrees to be bound by all of its terms and conditions. Client
            acknowledges that Law Firm has made no representations to Client regarding the outcome of the
            matter for which Law Firm has been engaged hereunder. Client acknowledges that Law Firm has
            not represented Client in connection with Client's decision to enter into this Agreement and
            Client has the right to separate counsel for consultation in connection with this Agreement.
            Client acknowledges that Client has received a copy of this Agreement upon execution thereof


            SHUB LAW FIRM LLC                                            CLIENT

                                                                                        ~ "·"'•"" ""
                                                                        B·
                                                                          y.
                                                                                         ~~9Ff366l5004ijiiztfE ...
                        athan Shub                                             Maritza Angeles
                     1 Kings Highway E., 2nd Floor
                     Haddonfield, NJ 08033
                     Phone: (856) 772-7200


                                                                                             8/22/2020
            DATED: August 17, 2020                                      DATED:




             {00201120}
Case 1:20-cv-23564-MGC Document 94-1 Entered on FLSD Docket 08/13/2021 Page 33 of 33




    1990 NORTH CALIFORNIA BLVD.                                                L. TIMOTHY FISHER
    SUITE 940                                                                        Tel: 925.300.4455
    WALNUT CREEK, CA 94596                                                          Fax: 925.407.2700
    www.bursor.com                                                                 ltfisher@bursor.com

                                              April 24, 2020

    Dear Mr. Clark:

           This letter is to confirm that you (the "Client") have retained Bursor & Fisher, P.A. to
    represent you in pursuing class action claims related to your purchase ofNeuriva.

             Our firm has thoroughly investigated this matter and we believe there is a valid legal and
    factual basis to prosecute this action. We agree to represent you on a fully contingent basis and
    to advance all costs and expenses. This means that regardless of the result, we will never ask
    you to pay any of the costs of the case. We may, however, ask the court to award us attorneys'
    fees, costs and/or expenses to be paid by the defendants or as a portion of any monetary class
    benefit.

            This will also confirm that you agree to provide us with reasonable cooperation as
    required of a class representative to prosecute this action. You understand that we may, at our
    discretion, employ and/or work with other attorneys or firms to prosecute this case. You also
    understand that the materials compiled by our firm and the lawyers working with us constitutes
    the work product and property of our firm, over which our firm will retain complete control with
    respect to its use and/or disclosure.

                                                          Very truly yours,




                                                          L. Timothy Fisher

    PLEASE SIGN TO CONFIRM YOUR AGREEMENT, AND RETURN THIS LETTER BY
    EMAIL OR FAX TO 925-407-2700

                   1/0h!ARlJ CCLARK
    Si QnatureHOWARD C CLARK (Apr 24, 2020)                           Date Apr   24, 2020
    Name HOWARD                  C CLARK
    Address350           Laguna St. Apt #7
    City   San Francisco                      state Ca.                ZIP 94102-5642

    Phone Number 415-710-4656                        Email   howardclarksf@gmail.com
